Title: Enclosure: William Short to Diego de Gardoqui, 30 November 1793
From: Short, William
To: Gardoqui, Diego de



Madrid Nov. 30. 1793.
Sir

I do myself the honor of inclosing Y. E a bill of exchange for D 1276.3. 1 drawn by Jacob Dullofels on Messieurs Vercruys & freres which I have this moment received from the bankers of the U. S. at Amsterdam. This they inform me is the complete balance due by the U. S., on their debt specified by their obligation in the Royal treasury of Spain.
I hope therefore Y. E. having examined & found this to be just will direct the obligation to be returned to me & a proper release given to the U. S. for that debt that I may transmit it to the secretary of the Treasury of the U. S.
I have the honor to be with sentiments of the most perfect respect Your Excellency’s   most obedient & most humble servant

W Short
His Excy.Dn. Diego de Gardoqui, Minister of finance &c. &c. &c.

